Appeal from a judgment of the Onondaga County Court (Anthony E Aloi, J.), rendered January 30, 2003. The judgment convicted defendant, upon his plea of guilty, of attempted rape in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
*896Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted rape in the first degree (Penal Law §§ 110.00, 130.35 [1]). By failing to move to withdraw the plea or to vacate the judgment of conviction, defendant failed to preserve for our review his contention that the plea was not voluntarily, knowingly and intelligently entered (see CPL 470.05 [2]; People v DeJesus, 248 AD2d 1023 [1998], lv denied 92 NY2d 878 [1998]). In any event, that contention is without merit. Present—Pine, J.P., Wisner, Scudder, Gorski and Lawton, JJ.